     Case 5:20-cv-01399-MAR Document 25 Filed 08/02/21 Page 1 of 2 Page ID #:1325




 1 TRACY L. WILKISON
   Acting United States Attorney
 2 DAVID M. HARRIS
 3 Assistant United States Attorney
   Chief, Civil Division
 4 CEDINA M. KIM
 5 Assistant United States Attorney
   Senior Trial Attorney, Civil Division
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 BENIGNO MEDINA MONDACA,                 No. 5:20-cv-01399-MAR
17
           Plaintiff,                      JUDGMENT OF REMAND
18
19                v.
20 KILOLO KIJAKAZI 1, Acting
21 Commissioner of Social Security,
22              Defendant.
23
24
25
          1
            Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
26 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi
27 should be substituted, therefore, for Andrew Saul as the defendant in this suit. No
   further action need be taken to continue this suit by reason of the last sentence of
28 section 205(g) of the Social Security Act, 42 U.S.C. § 405(g)
     Case 5:20-cv-01399-MAR Document 25 Filed 08/02/21 Page 2 of 2 Page ID #:1326




 1
             The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
     (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
 4
     IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
 5
     captioned action is remanded to the Commissioner of Social Security for further
 6
     proceedings consistent with the terms of the Stipulation
                                                     p        to Remand.
 7
 8
 9
     DATED: August 2, 2021
10                                             HON MARGO A
                                               HON.       A. ROCCONI
11                                             UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 Proposed Order re Stipulation for Extension of Briefing Schedule
                                               1
